COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00096-CR
Style:                    Johnathan Ross Nickerson
                           v The State of Texas
Date motion filed*:       June 10, 2014
Type of motion:           Amended second motion to extend time to file appellant’s brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  March 24, 2014
       Number of prior extensions:           1             Current Due date: May 23, 2014
       Date Requested:                     August 25, 2014

Ordered that motion is:

             Granted in part
              If document is to be filed, document due: July 25, 2014
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant’s brief is due by July 25, 2014. No further extensions will be granted.
         Unless appellant’s brief is filed by July 25, 2014, this case will be abated for a
         hearing pursuant to Texas Rule of Appellate Procedure 38.8(b).

Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________
Date: June 24, 2014

November 7, 2008 Revision